Citation Nr: 1452491	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, prior to August 13, 2014, and in excess of a 20 percent disability rating from that time.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from March 1983 to March 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2014, the Board denied a claim for an increased rating for the right knee and remanded the current claim for further development.

In a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 20 percent disability rating for the lumbar spine disability and granted service connection for radiculopathy of the left lower extremity with a 10 percent disability rating, with both ratings effective August 13, 2014.  As to the lumbar spine disability rating, as a higher rating is available for it, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As to the grant of service connection for radiculopathy of the left lower extremity, the Veteran has not appealed that matter.  As such, the period prior to August 13, 2014 for the left lower extremity disability it is not before the Board.


FINDINGS OF FACT

1.  Prior to August 13, 2014, the lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees and less than 60 degrees, but not 30 degrees or less of flexion or any ankylosis of the spine.  

2.  From August 13, 2014, the lumbar spine disability was not manifested by 30 degrees or less of flexion or any ankylosis of the spine.  

3.  Prior to February 21, 2011, the Veteran had moderate radiculopathy of the right lower extremity.

4.  From February 21, 2011, the Veteran had at most mild radiculopathy of the right lower extremity.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, prior to August 13, 2014, the criteria for an evaluation of 20 percent, and no higher, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

2.  From August 13, 2014, the criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

4.  Prior to February 21, 2011, the criteria for a separate, 10 percent disability rating, and no higher, for radiculopathy or the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8523 (2014).

5.  From February 21, 2011, the criteria for a separate, noncompensable disability rating, and no higher, for radiculopathy or the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8523 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2010 letter, issued prior to the June 2011 rating decision, letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  The AOJ also obtained private medical records from Craven Physical Therapy and Spine.  Also, per the January 2014 Board remand, in a February 2014 letter, the AOJ provided the Veteran the opportunity to identify any additional non-VA health care providers.  Following the Veteran's identification of the Laser Spine Surgical Center of Florida and Carolina East Physician, the AOJ has associated private medical records from those facilities with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Also, per the Board remand, the AOJ also obtained a new, more current VA examination in August 2014, since the prior December 2010 VA examination.  Neither the Veteran nor his representative has alleged that the VA examinations were inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and physical examinations that address relevant rating criteria.  Therefore, the Board finds that no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Lumbar Spine Disability Claim

A.  Applicable Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. Under the formula, a 20 percent disability rating would be warranted for forward flexion greater than 30 degrees, but not greater than 60 degrees or the combined rom of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation, which would be the next higher applicable rating, would only be warranted for unfavorable ankylosis of the entire thoracolumbar spine. The next higher rating would be a 100 percent evaluation for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

B.  Analysis

Prior to August 13, 2014, the Veteran's lumbar spine disability had a 10 percent disability rating.  From that time, he has a 20 percent disability rating.

The evidence of record generally consists of two VA examinations (from December 2010 and August 2014) and various private medical records documenting complaints of, or treatment for, lumbar spine pain and radiculopathy.  During the appeal, the Veteran underwent a lumbar laminectomy on December 15, 2010; however, the record does not indicate that the Veteran was hospitalized in reference to that procedure such that a temporary total disability rating, under 38 C.F.R. § 4.29, would be warranted.  (Laser Spine Surgical Center of Florida).

For the period prior to August 13, 2014, the Board finds, giving the Veteran the benefit of the doubt, that a 20 percent disability rating, but no higher, is warranted.

The findings of the December 2010 VA examiner generally show ranges of motion more consistent with a 10 percent disability rating, with flexion to 90 degrees (80 degrees with pain), and even with pain, extension to 15 degrees, right and left lateral flexion to 15 degrees each, and right and left rotation to 15 degrees.

However, the Board notes that prior to that examination, Craven Physical Thearapy and Spine (CPTS) records document flexion findings with a low of 44 degrees (August 2010) and high of 60 degrees (May 2010), with the other findings falling between those two levels.  Such findings are consistent with a 20 percent disability rating, with forward flexion greater than 30 degrees, but not greater than 60 degrees.  As such, a 20 percent disability rating is warranted prior to August 13, 2014.

For the periods both prior to and from August 13, 2014 (as the Veteran already has a 20 percent disability rating effective from August 13, 2014), a disability rating in excess of 20 percent is not warranted.  

The next higher, applicable rating would be for 40 percent, which would require forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Neither the December 2010 (finding 80 degrees of flexion) nor the August 2014 (60 degrees was the minimal flexion found) VA examiners made findings consistent with such an amount of flexion.  Similarly, the private medical records of record did not document flexion findings of 30 degrees or less.

Additionally, even higher ratings would require either unfavorable ankylosis of the thoracolumbar spine (for 50 percent) or unfavorable ankylosis of the entire spine (for 100 percent).  Both the December 2010 and the August 2014 VA examiners specifically found that there was no ankylosis.  

To the extent that the Veteran may be reporting pain associated with his full range of motion, as with his reports of constant pain during his August 2014 VA examination, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32, 42 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee.  Id. at 43.   

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flare-ups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 20 percent disability evaluation.  The August 2014 VA examiner found no objective evidence of painful motion and no change in flexion following repetitive testing.  The lowest flexion findings of record were still in excess of 30 degrees.  The Board notes that the rating contemplates complaints of pain, especially on extended use.  There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain.  The even higher ratings applicable for the Veteran require ankylosis of the spine, showing no range of motion.  Any additional loss of range of motion short of ankylosis would not support an even higher rating for the Veteran's claim.  

The Veteran also does not have incapacitating episodes due to his lumbar spine disability.  Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome can be rated under the General Rating Formula for the Spine (discussed above) or based on incapacitating episodes. 

Under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.  During his December 2010 VA examination, the Veteran denied having any incapacitation.  The August 2014 VA examiner, following the December 2010 surgery, actually found that the Veteran did not have IVDS and incapacitating episodes.  There is also no evidence that the Veteran was hospitalized for his disability during the appeal.  As such, a disability rating in excess of 20 percent, under Diagnostic Code 5243, is not demonstrated by the record.  

Additionally, Diagnostic Code 5243, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  As noted in the Introduction section of this decision, the Veteran has not appealed the grant of service connection for left lower extremity radiculopathy, with a 10 percent disability rating, effective August 13, 2014.  (September 2014 rating decision).  As such, the period prior to August 13, 2014 for the left lower extremity is not before the Board.  

As to the left lower extremity, prior to the August 13, 2014 VA examination, the record does not document any complaints of, or treatment for, it.  The December 2010 VA examiner did not find radiculopathy regarding the left lower extremity and the Veteran did not make complaints regarding it.  Similarly, the Veteran did not complain of his left lower extremity in his private medical records, and his medical providers made no findings regarding it.  As such, a separate rating for radiculopathy of the left lower extremity, prior to August 13, 2014, is not warranted.

As to the right lower extremity, the December 2010 VA examiner noted signs of intervertebral disc syndrome (IVDS) of the right deep peroneal nerve, with pain radiating down the right lateral leg.  There was intermittent numbness and weakness of the right leg.  Also, the December 15, 2010 operative report noted a diagnosis of radiculitis both pre- and post- operative.  (December 15, 2010 Laser Spine Surgical Center of Florida record).  

However, shortly after his spine surgery, the Veteran's right lower extremity symptoms appear to have resolved for the most part.  A December 27, 2010 record noted that following his surgery the prior week, the Veteran reported that he was "pleased" and able to move around.  The medical provider noted that the Veteran's low back pain with radiculopathy had "apparently resolved" over the last week.  (December 27, 2010 Carolina East Physicians record).  Subsequently, a February 1, 2011 record documents that the Veteran complained of recurring right thigh symptoms of anterior numbness and discomfort for the last two to three weeks.  His medical provider noted discussion of the post-operative recovery period and residual nerve root inflammation and the Veteran agreed to call in two to three weeks if symptoms continued.  (February 1, 2011 Laser Spine Surgical Center of Florida record).  The record does not document any further complaints regarding the right lower extremity.  Indeed, he reported that his right thigh resolved not long after surgery.  (August 2014 VA examination).  

The Board thus finds, that giving the Veteran the benefit of the doubt regarding the period of time that the right lower extremity continued to bother him, that a separate rating is warranted for radiculopathy of the right lower extremity, namely the right deep peroneal nerve (per the December 2010 VA examiner), prior to February  21, 2011 (three weeks following the February 1, 2011 Laser Spine Surgical Center of Florida record documenting the last complaint regarding the right lower extremity).  

Under Diagnostic Code 8523, for the deep peroneal nerve, for incomplete paralysis - a noncompensable rating is warranted if mild, a 10 percent rating if moderate and a 20 percent rating if severe.  Complete paralysis; dorsal flexion of foot lost would warrant a 30 percent disability rating.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As such, prior to February 21, 2011, the Board finds that a 10 percent disability rating was warranted for moderate, incomplete paralysis.  The December 2010 VA examiner found intermittent numbness and weakness of the right leg; however, there was no atrophy present in the limbs.  His private doctor similarly noted only intermittent radicular symptoms.  (February 2010 Carolina East Physicians record).
Given the intermittent nature of the Veteran's symptoms, the lack of any more severe symptoms for the right lower extremity than those already mentioned, and the December 2010 VA examiner also finding no sensory deficits or pathologic reflexes, the Board finds that a disability rating in excess of 10 percent is not warranted.  

However, from February 21, 2011, a compensable, separate rating would no longer be warranted.  Under Diagnostic Code 8523, mild symptoms would warrant a noncompensable rating.  As noted above, the Veteran has indicated that following his December 2010 surgery, he stopped having problems with his right lower extremity.  Similarly, the August 2014 VA examiner found no radiculopathy of the right lower extremity, including no symptoms of pain, paresthesias or numbness.  As such, symptoms of at most a mild severity, and no more, are indicated by the record.
  
The record also does not support finding that the Veteran has a bowel, bladder or other neurologic abnormality.  Both his December 2010 and August 2014 VA examiners found no additional neurological abnormalities.  The Veteran specifically denied having bowel, bladder and erectile dysfunction during the December 2010 examination.    

The Board notes that the Veteran has a residual scar from his December 2010 spine surgery.  However, the August 2014 VA examiner found that the surgical scar was not painful, unstable, or in a total area greater than 39 square inches; there were no other pertinent physical findings or complications.  As such, a separate compensable rating for that scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Finally, there is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  Significantly, the scheduler rating criteria both specifically provided for disability ratings based on motion lost and spine dysfunction; neurological impairment both as to degree of paralysis and whether there symptoms such as bladder and bowel impairment; and possible incapacity.  In short, all of the symptoms the Veteran experiences from his disability are considered in the scheduler rating criteria.  No exceptional factors involving the Veteran's spine were noted.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend , and the evidence of record does not suggest, that his spine has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

As a final point, the Board notes that a claim for increase may also encompass a claim for a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the medical evidence does not indicate that the Veteran is unable to work due to his spine disability.  Rather, the Veteran has repeatedly indicated that he has continued working throughout the appeal period.  As such, a TDIU due to the lumbar spine has not been raised, and need not be addressed.

Based on the foregoing, and giving the Veteran the benefit of the doubt, the Board finds that prior to August 13, 2014, a 20 percent disability rating is warranted for the lumbar spine disability.  However, a disability rating in excess of 20 percent, either prior to August 13, 2014 or thereafter, is not warranted.  Also, prior to February 21, 2011, a separate 10 percent disability rating is warranted for radiculopathy of the right lower extremity.  However, from February 21, 2011, only a noncompensable disability rating is warranted. 







ORDER

Prior to August 13, 2014, a 20 percent disability rating, and no higher, is warranted for the lumbar spine disability, subject to the laws and regulations governing the award of monetary benefits.

From August 13, 2014, a disability rating in excess of 20 percent for the lumbar spine disability is denied.

Prior to February 21, 2011, a separate 10 percent disability rating, and no higher, is warranted for radiculopathy of the right lower extremity, subject to the laws and regulations governing the award of monetary benefits.

From February 21, 2011, a separate noncompensable disability rating, and no higher, is warranted for radiculopathy of the right lower extremity, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


